Name: Commission Regulation (EEC) No 2053/91 of 2 July 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community
 Type: Regulation
 Subject Matter: fisheries;  international law;  technology and technical regulations;  Europe
 Date Published: nan

 Avis juridique important|31991R2053Commission Regulation (EEC) No 2053/91 of 2 July 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community Official Journal L 187 , 13/07/1991 P. 0021 - 0022 Finnish special edition: Chapter 4 Volume 3 P. 0183 Swedish special edition: Chapter 4 Volume 3 P. 0183 COMMISSION REGULATION (EEC) No 2053/91 of 2 July 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length oveall permitted to use beam trawls within certain areas of the Community (3), as last amended by Regulation (EEC) No 1752/91 (4), and in particular Article 3 thereof, Whereas the British authorities have requested replacement in the list annexed to Regulation (EEC) No 55/87 of nine vessels that no longer meet the requirements laid down in Article 1 (2) of that Regulation; whereas the national authorities have provided all the information in support of the request required under Article 3 of Regulation (EEC) No 55/87; whereas scrutiny of this information shows that the requirements of the Regulation are met; whereas the vessels in question should be replaced in the list, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 55/87 is amended as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 389, 30. 12. 1989, p. 75. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) OJ No L 157, 21. 6. 1991, p. 16. ANNEX The Annex to Regulation (EEC) No 55/87 is amended as follows: Vessels to be replaced: External identification (Letters + numbers) Name of vessel Radio call sign Port of registry Engine power (kW) UNITED KINGDOM PZ 513 Excellent MRLQ Penzance 118 FH 135 Girl Lisa ZEOP Falmouth 214 FY 200 Karen Jane 2CAZ Fowey 88 BM 223 Selver Seagull 2UJS Brixham 170 LT 351 Michelle Louisa 2SCR Lowestoft 218 SY 247 The Girl Carmen Stornoway 82 413 Sunreve 2FZW Ramsgate 170 LT 266 Senex Fidelis 2UNK Lowestoft 221 FH 514 Sea Bien MACE7 Falmouth 155 Vessels replacing the abovementioned vessels: External identification (Letters + numbers) Name of vessel Radio call sign Port of registry Engine power (kW) UNITED KINGDOM BM 148 Margaretha Maria 2PLE Brixham 221 BM 51 Harm Johannes 27ZH Brixham 221 TH 186 Niblick 2GAR Brixham 221 BM 180 Arie Dirk 2GER Brixham 177 BM 22 Ocean Hound MKRJ6 Brixham 221 BM 56 Charmaine M 2MCJ Brixham 221 BM 261 Susanna D GAVZ6 Brixham 220 BCK 105 Westra MBHY Buckie 171 TH 106 Mattanga GDVZ Teignmouth 221